DETAILED ACTION
This action is in response to applicant's preliminary amendment filed 06/16/21.
The examiner acknowledges the amendments to the claims and specification.
Claims 2-18 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/07/2020 and 09/25/2019 (2) are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7 and 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-14, 17, 34, 41-43 of U.S. Patent No. 10,433,859 in view of Paolitto et al. (U.S. Pat. No. 6,478,028) and Mangosong et al (U.S. Pat. No. 6,129,713).    
It is clear that elements found in claims 2-7 and 9-18 are encompassed within the patent claims (see chart below, listing the application claims that have limitations that can be found in corresponding patent claims).  The difference lies in the fact that the application claims recite obvious features absent from the patent claims.   
For instance, the patent claims do not recite a working lumen extending through the elongate member, wherein the working lumen is separate from the working channel, or the expandable member being in fluid communication with an inflation lumen within the elongate member.
	In the same field of art, namely access devices, in Figure 21A and col. 28, line 66 to col. 29, line 53 Paolitto et al. teaches a separate working lumen 996 from a working channel 994 of elongate member 10.  It would have been obvious to one of ordinary skill in the art at the time of invention to provide a separate working lumen, as taught by Paolitto et al., to the patent claims in order to facilitate introducing different surgical instruments on different sides of an elongate member 10 used for different surgical intervention allowing for a rapid changeover in surgical set-up (Id.).
	In the same field of art, namely access devices, in Figure 1 and col. 4, lines 5-7 Mangosong et al. teaches an expandable member 4 being in fluid communication with an inflation lumen 8 within the elongate member 2.  It would have been obvious to one of ordinary skill in the art at the time of invention to provide an inflation lumen within the 
	Therefore, the claims are not patentably distinct from the patent claims.

16/582,593 claims 
corresponding US Pat No 10,433,859 claims
corresponding US Pat No 8,721,597 claims
2
1, 14
22, 23, 5
3
14
26
4
1,14
5
5
2
44
6
3
14
7
14
 
8
 
 
9
6
18
10
34
39
11
7
41
12
8
42
13
12
49
14
13
57
15
5, 17
17
16
9, 41
46
17
10, 42
47
18
11, 43
48



Claims 2-7 and 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 14, 17-18, 22-23, 25-26, 39, 41-42, 44, 46-49, 57 of U.S. Patent No. 8,721,597.            Although the claims at issue are not identical, they are not patentably distinct from each other because elements of the claims are clearly encompassed within the patent claims (see chart above, listing the application claims that have limitations that can be found in corresponding patent claims), wherein the patent claims have more elements . 
Therefore, the claims are not patentably distinct from the patent claims.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-7 and 9-18 would be allowable if a Terminal Disclaimer was filed to overcome the double patenting rejections set forth in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        10/22/2021